                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

JEFFREY A. SONCZALLA,

          Plaintiff,

v.                                       CIVIL ACTION NO. 1:16CV11
                                              (Judge Keeley)

UNITED STATES OF AMERICA;
FEDERAL BUREAU OF PRISONS;
DUTY OFFICER; UNKNOWN STAFF;
DEREK MCINTYRE; JOHN GILLEY;
and MATTHEW DOYLE,

          Defendants.

               MEMORANDUM OPINION AND ORDER GRANTING
         MOTION OF THE UNITED STATES TO LIMIT THE SCOPE OF
     DAMAGES [DKT. NO. 84], AND LIMITING THE SCOPE OF DAMAGES

     The plaintiff, Jeffrey A. Sonczalla (“Sonczalla”), has pursued

two lawsuits in this Court, one pursuant to the Federal Tort Claims

Act (“FTCA”), and another pursuant to Bivens v. Six Unknown Named

Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971).

Both arise out of the same facts and circumstances. Now pending is

the motion of the United States to limit the scope of damages

available to Sonczalla (Dkt. No. 84). Because this motion raised

questions about Sonczalla’s mental capacity, the Court appointed

Tobi N. Gilbert, Psy.D., to conduct a neuropsychological evaluation

(Dkt. Nos. 89, 92). Following receipt of Dr. Gilbert’s expert

report, the parties supplemented their arguments on the pending

motion to limit damages (Dkt. No. 126). Briefing is now complete

and the motion is ripe for decision. After careful consideration of

the parties’ arguments, for the reasons that follow, the Court
SONCZALLA V. UNITED STATES, ET AL.                                             1:16CV11

                MEMORANDUM OPINION AND ORDER GRANTING
          MOTION OF THE UNITED STATES TO LIMIT THE SCOPE OF
      DAMAGES [DKT. NO. 84], AND LIMITING THE SCOPE OF DAMAGES

GRANTS the United States’ motion (Dkt. No. 84) and LIMITS the scope

of Sonczalla’s FTCA damages to $10,000.00.

                                    I. BACKGROUND

A.    Factual Background

      On June 13, 2013, an inmate assaulted Sonczalla in his cell at

the   United    States      Penitentiary        (“USP”)    Hazelton,      located   in

Bruceton Mills, West Virginia (Dkt. No. 5-1 at 2). When found nine

hours later, Sonczalla was unconscious and covered in blood. Id. He

was   then     transported     to    West       Virginia    University       Hospitals

(“WVUH”),    where     he   was   “diagnosed       with     a   subdural     hematoma,

subarachnoid hemorrhage, intraparenchymal hemorrhage, as well as 6th

and 7th rib fractures” (Dkt. No. 85 at 1-2). After remaining at WVUH

for one month, Sonczalla was transferred to Monongalia General

Hospital where he stayed for another month.

      In   August      2013,   the    Federal      Bureau       of   Prisons   (“BOP”)

transferred Sonczalla to its Federal Medical Center (“FMC”) in

Springfield, Missouri. Id. There he participated in a number of

neurological and psychological consultations, which detailed the

effects of his injuries. Id. at 2-3. Based on this information,

Sonczalla      filed   an    administrative        tort    claim      with   the   BOP,

requesting $10,000.00 in damages (Dkt. No. 84-1 at 31).

                                            2
SONCZALLA V. UNITED STATES, ET AL.                                        1:16CV11

                 MEMORANDUM OPINION AND ORDER GRANTING
           MOTION OF THE UNITED STATES TO LIMIT THE SCOPE OF
       DAMAGES [DKT. NO. 84], AND LIMITING THE SCOPE OF DAMAGES

B.     Procedural Background

       After the BOP denied his administrative claim, Sonczalla filed

a complaint in this Court on January 26, 2016, alleging causes of

action pursuant to the FTCA and Bivens.               On May 12, 2017, following

nine       extensions    of   time,   the     defendants,   Tonya    Brown-Stobbe,

Captain, Duty Officer, BOP, D. McIntyre, Operation Lieutenant,

United States, and Unknown Staff (collectively, “the Defendants”),1

finally answered the complaint and moved to dismiss Sonczalla’s

Bivens       claims     or,   alternatively,     to   bifurcate     the   case   and

temporarily stay his Bivens claims pending resolution of his FTCA

claims (Dkt. Nos. 47, 48). After Magistrate Judge Aloi bifurcated

the case and temporarily stayed Sonczalla’s Bivens claims as

requested (Dkt. No. 53), the parties proceeded through discovery in

the FTCA case (Dkt. Nos. 58, 65).

       Pursuant to 28 U.S.C. § 2675(b), on February 2, 2018, the

United       States     moved   to    limit     Sonczalla’s   FTCA    damages    to

$10,000.00, the amount requested in his administrative tort claim,


       1
       On November 20, 2018, the Court granted the United States’
motion to substitute parties (Dkt. No. 103), and on February 15,
2019, granted Brown-Stobbe’s motion to dismiss (Dkt. No. 121).
Accordingly, the remaining defendants are the United States, the
BOP, Duty Officer, Unknown Staff, Derek McIntyre, John Gilley, and
Matthew Doyle.

                                            3
SONCZALLA V. UNITED STATES, ET AL.                                          1:16CV11

              MEMORANDUM OPINION AND ORDER GRANTING
        MOTION OF THE UNITED STATES TO LIMIT THE SCOPE OF
    DAMAGES [DKT. NO. 84], AND LIMITING THE SCOPE OF DAMAGES

(Dkt.       No.   84).    Because    this    motion      raised   questions       about

Sonczalla’s       mental     capacity,      the    Court   stayed   the    case    and

appointed Dr. Gilbert to conduct a neuropsychological evaluation

(Dkt. Nos. 89, 92).

        At a status conference on December 19, 2018, Sonczalla’s

court-appointed          counsel    reported      that   Dr.   Gilbert    would    soon

complete and submit her expert report (Dkt. No. 113). Accordingly,

the Court lifted the stay of Sonczalla’s FTCA claims (Dkt. No.

115).2 After finally receiving Dr. Gilbert’s report on March 22,

2019, the Court held a further status conference on April 10, 2019,

when it directed the parties to submit supplemental briefs on the

pending motion to limits damages (Dkt. Nos. 125, 126).

                               II. APPLICABLE LAW

        “The FTCA, 28 U.S.C. §§ 1346(b), 2671–2680, governs tort

claims for injuries arising from the negligent conduct of federal

employees acting within the scope of their employment.” Lopatina v.

United States, 528 F. App’x 352, 356 (4th Cir. 2013). “A plaintiff

proceeding against the United States under the FTCA must first file

an administrative claim with the relevant federal agency within two


        2
       This case was also temporarily stayed during the Government
shutdown (Dkt. Nos. 117, 118).

                                            4
SONCZALLA V. UNITED STATES, ET AL.                                    1:16CV11

              MEMORANDUM OPINION AND ORDER GRANTING
        MOTION OF THE UNITED STATES TO LIMIT THE SCOPE OF
    DAMAGES [DKT. NO. 84], AND LIMITING THE SCOPE OF DAMAGES

years   after   the   injury.”   Id.   (citing    28   U.S.C.    §§   2401(b),

2675(a)).

     “The administrative claim must contain, among other things, a

‘sum certain’ for damages.” Id. (citing 28 U.S.C. § 2675(b); 28

C.F.R. § 14.2(a); 39 C.F.R. § 912.5(a)). “The presentation of an

administrative    claim   containing       a   sum-certain      demand   is   a

jurisdictional prerequisite to suit.” Id. (citing Kokotis v. U.S.

Postal Serv., 223 F.3d 275, 278–79 (4th Cir. 2000)). “While a claim

remains pending with the agency, a claimant may file an amended

claim at any time to increase the amount of her sum-certain

demand.” Id. (citing 28 C.F.R. § 14.2(c); 39 C.F.R. § 912.5(b)-

(c)). “If the administrative claim is denied, or if six months

elapse without agency action on the claim, a claimant may bring

suit in federal court.” Id. (citing 28 U.S.C. § 2675(a)).

     “The amount of damages that may be recovered is presumptively

limited to the ‘amount of the claim presented to the federal

agency.’” Id. (quoting 28 U.S.C. § 2675(b)). “A plaintiff may,

however, recover a ‘sum in excess’ of that claim ‘where the

increased amount is based upon newly discovered evidence not

reasonably discoverable at the time of presenting the claim to the

federal agency, or upon allegation and proof of intervening facts,


                                       5
SONCZALLA V. UNITED STATES, ET AL.                                      1:16CV11

              MEMORANDUM OPINION AND ORDER GRANTING
        MOTION OF THE UNITED STATES TO LIMIT THE SCOPE OF
    DAMAGES [DKT. NO. 84], AND LIMITING THE SCOPE OF DAMAGES

relating    to    the   amount    of    the   claim.’”   Id.   (quoting      same).

“Post-filing       information         that   is   merely      ‘cumulative     and

confirmatory’ of earlier evidence does not satisfy this exception.”

Adkins v. United States, 990 F. Supp. 2d 621, 623 (S.D. W. Va.

2014) (citing Kielwien v. United States, 540 F.2d 676, 680 (4th

Cir. 1976)). A plaintiff “bear[s] the burden of proving that they

are entitled to damages in excess of their administrative claim.”

Spivey v. United States, 912 F.2d 80, 85 (4th Cir. 1990) (citations

omitted).

                                 III. DISCUSSION

     Based on the fact that Sonczalla first presented his claim to

the BOP as required by § 2675(a) (Dkt. No. 84-1 at 31-34), the

United States argues that, pursuant to § 2675(b), his FTCA damages

are limited to the $10,000.00 requested in his claim (Dkt. Nos. 84,

86, 128). Sonczalla, however, contends that his damages should not

be so limited because Dr. Gilbert’s report confirms that “he lacked

the ability to appreciate the nature of his injury and adequately

evaluate or understand the value of his claim” (Dkt. No. 127 at 3).

     This argument, however, is not based “upon newly discovered

evidence    not   reasonably      discoverable     at    the   time,”   or   “upon

allegation and proof of intervening facts, relating to the amount


                                          6
SONCZALLA V. UNITED STATES, ET AL.                        1:16CV11

              MEMORANDUM OPINION AND ORDER GRANTING
        MOTION OF THE UNITED STATES TO LIMIT THE SCOPE OF
    DAMAGES [DKT. NO. 84], AND LIMITING THE SCOPE OF DAMAGES

of the claim.” 28 U.S.C. § 2675(b). Although the Fourth Circuit’s

approach to § 2675(b) “is ‘more favorable to the injured party’

than the test used in other circuits,” Adkins, 990 F. Supp. 2d at

624 (citation omitted), it nevertheless requires “newly discovered

evidence” or “intervening facts.” Unfortunately for Sonczalla, his

attempt to exceed his administrative request for $10,000.00 in

damages is not based on new symptoms or a new diagnosis. Indeed,

his injuries——and their extent and impact——were fully diagnosed and

documented well before he filed his administrative claim with the

BOP (Dkt. No. 85 at 1-2 (citing Dkt. No. 85-1)).

     To avoid this conclusion, Sonczalla relies on three cases

that, he contends, advance his theory of the case. These include

Spivey, 912 F.2d 80, Adkins, 990 F. Supp. 2d 621, and Murphy v.

United States, 833 F. Supp. 1199, 1204 (E.D. Va. 1993) (Dkt. No.

127). Each, however, is readily distinguishable.

     In Spivey, the Fourth Circuit applied its favorable approach

and affirmed the district court’s conclusion that the plaintiff’s

development of tardive dyskinesia after filing her administrative

claim “was ‘newly discovered’ evidence within the meaning of

2675(b).” 912 F.2d at 86. The Fourth Circuit explained that,

although “[t]ardive dyskinesia was a known possible side effect of


                                7
SONCZALLA V. UNITED STATES, ET AL.                                     1:16CV11

              MEMORANDUM OPINION AND ORDER GRANTING
        MOTION OF THE UNITED STATES TO LIMIT THE SCOPE OF
    DAMAGES [DKT. NO. 84], AND LIMITING THE SCOPE OF DAMAGES

the medications” the plaintiff was taking, she had “exhibited no

symptoms of that side effect” before filing her administrative

claim. Id. Therefore, because symptoms of tardive dyskinesia did

not appear until after the plaintiff had filed her administrative

claim, the Fourth Circuit concluded she could not have discovered

it beforehand. Id. at 85-86.

     In Adkins, a district court in the Southern District of West

Virginia    applied    the   Fourth    Circuit’s    favorable   approach   and

concluded that the plaintiff was not bound by the amount of his

requested    damages    because   he    had   not   received    a   conclusive

diagnosis about his permanent injuries until after he had filed his

administrative claim. 990 F. Supp. 2d at 627-28. The court compared

the timeline in Adkins to that in Spivey and Murphy. Id. at 628.

     In Murphy, a district court in the Eastern District of

Virginia, again applying the Fourth Circuit’s favorable approach,

concluded that, although the plaintiff was experiencing seizures

before   filing   her    administrative       claim,   her   damages    should

nevertheless not be limited because she “and her health care

providers were unaware of the true nature and extent of her

cognitive    deficits,       seizure-like     disorder,      and    functional

disabilities at the time the administrative claim was filed.” 833


                                        8
SONCZALLA V. UNITED STATES, ET AL.                                   1:16CV11

              MEMORANDUM OPINION AND ORDER GRANTING
        MOTION OF THE UNITED STATES TO LIMIT THE SCOPE OF
    DAMAGES [DKT. NO. 84], AND LIMITING THE SCOPE OF DAMAGES

F. Supp. at 1204. To be sure, the court explained that the

plaintiff was not diagnosed with a permanent seizure disorder until

after filing her administrative claim, which constitutes “‘newly

discovered evidence’ within the meaning of . . . § 2675(b).” Id. at

1204-05.

     Unlike    the    plaintiffs     in    Spivey,   Adkins,   and    Murphy,

Sonczalla’s contention here is that his damages should not be

capped because he did not have the ability to appreciate, evaluate,

and understand the value of his administrative tort claim when he

filed it with the BOP (Dkt. No. 127 at 3). But failing to

appreciate or evaluate the value of an administrative tort claim is

not a means of circumventing the requirements of § 2675(b). Cf.

Strait v. United States, No. C 98-0090 MJM, 2000 WL 34031494, at *4

(N.D. Iowa Mar. 27, 2000) (concluding plaintiff’s failure to

appreciate    the    ramifications    of    completing   and   signing   the

administrative tort claim form did not permit him to make a claim

in excess of his requested claim for $1,900.00 in damages under §

2675(b)).

     Moreover, Sonczalla’s failure-to-understand argument is belied

by the record and the objective findings in Dr. Gilbert’s report.

Significantly, on August 22, 2013, only two months after being


                                      9
SONCZALLA V. UNITED STATES, ET AL.                                          1:16CV11

               MEMORANDUM OPINION AND ORDER GRANTING
         MOTION OF THE UNITED STATES TO LIMIT THE SCOPE OF
     DAMAGES [DKT. NO. 84], AND LIMITING THE SCOPE OF DAMAGES

assaulted    at    USP   Hazelton,       Sonczalla          participated        in     a

psychological     consultation     to    evaluate        his    current     level    of

functioning, and “demonstrated an understanding of what happened to

him” and “said his memory is his biggest current problem” (Dkt. No.

128-1 at 3). “He reported some leg weakness” but otherwise “said he

feels ‘good’ . . . .” Id. An examination of his mental status

indicated    Sonczalla   “was    alert       and    fully      oriented.”    Id.     His

“[s]peech was logical, coherent and goal-directed.” Id. There was

“[n]o overt evidence of thought disorder.” Id.                       He had “[n]o

difficulty    tracking   conversation.”            Id.   His     “[a]ttention        and

concentration appeared relatively intact.” Id. And he demonstrated

“[g]ood insight into current memory impairment.” Id. Based on these

observations, the provider noted that, “[g]iven his current level

of   cognitive     functioning      only       2     months      post     [assault],

[Sonczalla’s] prognosis is good. No other mental health concerns at

this time.” Id.

     Later, after being transferred to FMC Springfield, Sonczalla

participated in another psychological consultation on November 25,

2013 (Dkt. No. 85-6). Although this consultation concluded that he

“present[ed] with significant cognitive impairment secondary to a

severe   traumatic   brain      injury,”      the    psychologist       noted      that


                                        10
SONCZALLA V. UNITED STATES, ET AL.                                       1:16CV11

              MEMORANDUM OPINION AND ORDER GRANTING
        MOTION OF THE UNITED STATES TO LIMIT THE SCOPE OF
    DAMAGES [DKT. NO. 84], AND LIMITING THE SCOPE OF DAMAGES

Sonczalla was “still in the recovery/rehabilitation phase of his

injury . . . [and] has shown substantial improvements in his

functioning.” Id. at 4, 5. “He does not require assistance with his

activities of daily living. He has good insight into his injury and

subsequent impairments. He has no current impairments that prevent

him from functioning in open population.” Id. at 5. And although it

was “unclear just how much he will recover from his impairments,”

the psychologist explained, “it is likely that he will continue to

improve some, if not all of the domains currently showing levels of

impairment.”      Id.      Indeed,     the     psychologist      professed      that

Sonczalla’s “functioning . . . only 6 months removed from the

injury is promising . . . .” Id.

        Several   months    later,     on     February   21,    2014,   Sonczalla

participated in a neurological consultation (Dkt. No. 85-7), during

which    the   neurologist     noted    that    Sonczalla      was   “[a]lert   and

oriented times three.” Id. at 3. His language was slow, and his

attention and concentration were “diminished.” Id. His judgment and

insight and recent and immediate recall were limited, but his

“remote history [was] intact except for the time around the

incident in July 2013.” Id. In her impression, the neurologist

concluded that Sonczalla had a “[t]raumatic brain injury with


                                         11
SONCZALLA V. UNITED STATES, ET AL.                                 1:16CV11

              MEMORANDUM OPINION AND ORDER GRANTING
        MOTION OF THE UNITED STATES TO LIMIT THE SCOPE OF
    DAMAGES [DKT. NO. 84], AND LIMITING THE SCOPE OF DAMAGES

residual memory problems, language, attention span, personality

disorder,   vertigo,      headache,     some   insomnia,   depression,    and

anxiety.” Id. at 4.

     Tellingly, over a year later, and approximately two months

before he filed his administrative claim with the BOP, Sonczalla

requested a further consultation “to receive some information on

his brain injury and prognosis as part of his administrative remedy

process.”   (Dkt.   No.    128-1   at    4).   During   this   consultation,

Sonczalla reported “doing well” despite “increased vertigo.” Id. He

was “oriented to his circumstances and surroundings. His speech was

logical, coherent, and of a normal rate. . . . His observed affect

was calm and stable.” Id. And his “concentration, attention, and

memory appeared impaired but stable.” Id. In sum, he was “[s]table

and functioning relatively well.” Id. After being informed that

information about his brain injury and prognosis “is best obtained

through a request from medical records,” Sonczalla “displayed a

good understanding of this information” and “[n]o barriers to

education were noted.” Id.

     Approximately one month later, Sonczalla participated in

another   psychological     evaluation       “for   interdisciplinary    team

preparation.” Id. at 5. He again reported “doing well” and “was


                                        12
SONCZALLA V. UNITED STATES, ET AL.                                1:16CV11

              MEMORANDUM OPINION AND ORDER GRANTING
        MOTION OF THE UNITED STATES TO LIMIT THE SCOPE OF
    DAMAGES [DKT. NO. 84], AND LIMITING THE SCOPE OF DAMAGES
oriented to his circumstances and surroundings.” Id. “His speech

was logical, coherent, and of a normal rate.” Id. “His observed

affect was calm and stable.” Id. Although his “concentration,

attention, and memory appeared impaired,” the provider noted that

“[h]e is currently functioning well on a daily basis.” Id. He

“appears   to   have   no   difficulties   following   unit     rules   and

procedures.” Id. And, although he “displayed a good understanding

of this information,” his unspecified cognitive disorder was “noted

as a barrier to education.” Id.

     Taken together, these records reflect that, at the time he

filed his administrative claim with the BOP, Sonczalla, although

suffering some impairments, understood what had happened to him and

comprehended the extent of his injuries. Other than the unspecified

cognitive disorder noted on April 8, 2015, id., no cognitive

impairments had been documented since Sonczalla’s November 25, 2013

psychological    consultation,     when    he   was    “still     in    the

recovery/rehabilitation phase of his injury” and would “continue to

improve some, if not all of the domains . . . showing levels of

impairment” (Dkt. No. 85-6 at 5). Indeed, his only documented

impairments at the time he filed his administrative claim were his

concentration, attention, and memory, the latter being his chief


                                   13
SONCZALLA V. UNITED STATES, ET AL.                                  1:16CV11

              MEMORANDUM OPINION AND ORDER GRANTING
        MOTION OF THE UNITED STATES TO LIMIT THE SCOPE OF
    DAMAGES [DKT. NO. 84], AND LIMITING THE SCOPE OF DAMAGES
complaint. Id. at 3-5. But some impairment of his concentration,

attention, and memory fail to establish that Sonczalla lacked the

ability to appreciate, evaluate, and understand the value of his

administrative tort claim. Therefore, even when viewed in the light

most favorable to him as the non-moving party, the Court concludes

that he has failed to meet his burden of proving that he is

“entitled to damages in excess of [his] administrative claim.”

Spivey, 912 F.2d at 85 (citations omitted).

     This     conclusion   is   further   reinforced   by   Dr.     Gilbert’s

neuropsychological report, which confirms Sonczalla’s ability to

understand information despite his impairments. Her behavioral

observations note that, after discussing confidentiality limits

with Sonczalla, “he verbalized understanding and expressed the

desire   to   proceed   with    testing.”   Exp.   Rep.   at   7.   Further,

throughout testing, Sonczalla had a “5-7 second response time to

each question and did not require the questions to be repeated

often.” Id. Although he often skipped words while reading the

sentence comprehension task, “if he was not sure of the answer, he

would re-read the sentence until it made sense.” Id.

     During the mental state examination, Sonczalla “was oriented

to his name, age, and date of birth. He named the state, county,


                                    14
SONCZALLA V. UNITED STATES, ET AL.                                   1:16CV11

                MEMORANDUM OPINION AND ORDER GRANTING
          MOTION OF THE UNITED STATES TO LIMIT THE SCOPE OF
      DAMAGES [DKT. NO. 84], AND LIMITING THE SCOPE OF DAMAGES
and town where he previously resided, as well as the facility, city

[sic] and state where the evaluation was completed.” Id. at 8. “He

accurately stated the year, date, day of the week, and month. He

was able to name the current US President and estimate the correct

time of the day within 21 minutes.” Id. He also “accurately

identified and recall [sic] 4 of 4 items after a brief delay,”

among other things. Id. Together, Sonczalla’s score “placed him

within the expected range . . . .” Id.

      In    intellectual      functioning,     Sonczalla’s    IQ   score    was

“average”     in   verbal   comprehension,     perceptual    reasoning,    and

general ability. Id. at 9. His only “low average” IQ score was in

working memory. Id. Based on these scores, Dr. Gilbert concluded

that Sonczalla “was currently functioning within the average range

in area of general thinking and reasoning skills compared to his

age-related peers.” Id.

      In   attention    and    concentration,    Dr.     Gilbert   noted   that

Sonczalla “followed conversation and related details of his life

and everyday living; however, he was distracted at times, yet was

able to self-redirect.” Id. at 10. He obtained a “low average”

score in auditory attention and concentration. Id. And, based on

his   speed    processing     scores,    Dr.   Gilbert    hypothesized     that


                                        15
SONCZALLA V. UNITED STATES, ET AL.                                   1:16CV11

                MEMORANDUM OPINION AND ORDER GRANTING
          MOTION OF THE UNITED STATES TO LIMIT THE SCOPE OF
      DAMAGES [DKT. NO. 84], AND LIMITING THE SCOPE OF DAMAGES
Sonczalla may be “sacrific[ing] speed for accuracy” when processing

information. Id.

      In language skills, Dr. Gilbert noted that Sonczalla “appeared

to understand [her] questions and instructions,” but he spoke

“slowly” and had difficulty finding words “much of the time.” Id.

at 11. That said, his verbal comprehension score was “within the

average range,” and his “abstract reasoning and associative and

categorical thinking” was “average.” Id. at 11, 12. Based in part

on these scores, Dr. Gilbert concluded that Sonczalla’s “word

reading and sentence comprehension skills [were] within expected

limits.” Id. at 12.

      All of this information confirms that, despite his injuries

and difficulties with memory, Sonczalla nevertheless retains the

ability to read, process, and understand information. Specifically,

his   scores     in   intellectual   functioning   confirm    his    average

abilities   in    verbal    comprehension,    preceptual    reasoning,   and

general ability. Id. at 9. Although he may, at times, have to

reread sentences or sacrifice speed for accuracy, he does not

altogether lack the ability to read and understand information.

      While in her diagnostic impression, Dr. Gilbert concluded that

Sonczalla’s      “ability   to   appreciate   information    .   .   .   [is]


                                     16
SONCZALLA V. UNITED STATES, ET AL.                                       1:16CV11

                MEMORANDUM OPINION AND ORDER GRANTING
          MOTION OF THE UNITED STATES TO LIMIT THE SCOPE OF
      DAMAGES [DKT. NO. 84], AND LIMITING THE SCOPE OF DAMAGES
compromised secondary to faulty attention and encoding processes,

and impaired abilities to accurately interpret the information

received,” id. at 15, this conclusion is not supported by the

objective    evidence   detailed    in       her    report.    For   example,    Dr.

Gilbert’s    diagnostic    impression        does    not   discuss    Sonczalla’s

“average” IQ scores in verbal comprehension, perceptual reasoning,

and   general   ability,     or   her    conclusion        that   Sonczalla     “was

currently functioning within the average range in area of general

thinking and reasoning skills compared to his age-related peers.”

Id. at 9. Nor does it discuss Sonczalla’s average scores in verbal

comprehension, abstract reasoning, and associative and categorical

thinking or Dr. Gilbert’s conclusion——based on these scores——that

Sonczalla’s “word reading and sentence comprehension skills [were]

within expected limits.” Id. at 11, 12.

      Even   taking   into   account      Dr.      Gilbert’s      impression    that

Sonczalla’s ability to appreciate information is compromised, the

evidence preponderates that Sonczalla understood what he was doing

when he completed and filed his administrative claim requesting

$10,000.00 in damages with the BOP. Although he and his attorney

now believe that his claim is worth far more, this knowledge is not

based on “newly discovered evidence” or the “allegation and proof


                                        17
SONCZALLA V. UNITED STATES, ET AL.                               1:16CV11

              MEMORANDUM OPINION AND ORDER GRANTING
        MOTION OF THE UNITED STATES TO LIMIT THE SCOPE OF
    DAMAGES [DKT. NO. 84], AND LIMITING THE SCOPE OF DAMAGES
of intervening facts.” Thus, even when viewed in his favor,

Sonczalla’s evidence fails to meet his burden of proving that he is

“entitled to damages in excess of [his] administrative claim.”

Spivey, 912 F.2d at 85 (citations omitted).

                             IV. CONCLUSION

     The Court GRANTS the United States’ motion (Dkt. No. 84), and

LIMITS   the   scope   of   Sonczalla’s   FTCA   claim   for   damages   to

$10,000.00.

     It is so ORDERED.

     The Court DIRECTS the Clerk to transmit copies of this Order

to counsel of record.

DATED: July 23, 2019

                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                   18
